Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/05/20 is acknowledged.

Claims 10-11 have been cancelled.

Specification
The disclosure is objected to because of the following informalities: in the specification the word “slope” is misspelled (see para [0009], [0015], [0087], [0090] and [0095].  Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show item 955 “corner” as described in the specification (see para [0050]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  the word “slope” is misspelled on line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, the phrase “the treatment space” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the treatment spaces” is assumed.
Claim 1, line 9, the phrase “one process chamber” lacks proper antecedent basis.  For the purpose of examination, the phrase “each one of the process chambers” is assumed.
Claim 1, line 15, the phrase “the individual exhaust pipe” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the individual exhaust pipes” is assumed.
Claim 2, lines 2-3, the phrase “each of the individual exhaust pipe” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the individual exhaust pipes” is assumed.
Claim 6, line 1, the phrase “the individual exhaust pipe” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the individual exhaust pipes” is assumed.
Claim 7, line 3, the phrase “the individual exhaust pipe” lacks proper antecedent basis.  For the purpose of examination, the phrase “each of the individual exhaust pipes” is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US 2009/0214759 A1) in view of JP 2000-124099 A.
As to claim 1, Matsuoka discloses (see Fig 4) an apparatus for treating a substrate, the apparatus comprising: a plurality of process chambers (21, 22) having a treatment space in each of the process chamber and configured to process the substrate in the treatment spaces (4); and an exhaust unit (see Fig 4) configured to exhaust gas from the treatment space, wherein the exhaust unit includes: a plurality of individual exhaust pipes (first and second exhaust pipes 7) directly connected to the treatment spaces in one of the process chambers or the plurality of process chambers; a main exhaust pipe (72) connected to the plurality of individual exhaust pipes (7); and a damper member (71) mounted in each of the individual exhaust pipes (7) to adjust an amount of gas exhausted through the individual exhaust pipe, and wherein the damper member (71) includes: a first damper to adjust an amount of gas exhausted from the treatment spaces (see para [0043]).  Matsuoka lacks teaching a pressure reducing member installed in the main exhaust pipe to reduce pressure of the treatment space and a second damper disposed downstream of the first damper to buffer a pressure change caused by adjusting the first damper.  JP’099 teaches a pressure reducing member (fan 11) installed in the main exhaust pipe (8b) to reduce pressure of the treatment space and a second damper (9) disposed downstream of the first damper (16) capable of buffering a pressure change caused by adjusting the first damper (16).  It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to include a pressure reducing member and a second damper to obtain dynamic pressure and attain appropriate flow rate or displacement (see para [0042]).
As to claims 4-5, Matsuoka discloses a controller (control section 8) to control the damper member (71), wherein the controller (8) capable of controlling the first damper and second damper such that an opening ratio of the first damper is changed while a process is being performed in the treatment spaces.

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  the prior art, whether taken alone or in combination, fails to disclose or suggest the particular arrangement of these parts as required by the claims:	wherein each of the individual exhaust pipes includes: a first exhaust part connected to each of the treatment spaces; and a second exhaust part, which extends in a direction different from a longitudinal direction of the first exhaust part from a lower end of the first exhaust part and has the damper member mounted in the second exhaust part, and wherein a slope is formed at a corner facing a connection area between the first exhaust part and the second exhaust part (as to claim 6), and wherein each of the individual exhaust pipes exhaust gas from two adjacent treatment spaces, respectively, wherein the individual exhaust pipe includes: a first exhaust pipe connected to a first treatment space of the treatment spaces; a second exhaust pipe connected to a second treatment space of the treatment spaces; and a connection pipe configured to connect the first exhaust pipe to the second exhaust pipe and connected to the main exhaust pipe, and wherein the damper member is installed in the connection pipe (as to claims 7-9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/